Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
	Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
Species X.1: Fig. 7
           Species X.2: Fig. 9

The species of different devices, Species X.1-X.2, are independent or distinct because in Species X.1 the electrode has a thickness in the first area greater than a thickness in the second area. However, in Species X.2 the electrode has a thickness in the first area less than a thickness in the second area.
	Therefore, the Species X.1-X.2 are independent or distinct, reciting mutually exclusive characteristics as configured, used and functioned. In addition, these species are not obvious variants of each other based on the current record.


The application further contains the following patentably distinct Species:
Fig. 2A
Fig. 2B

The species of different devices, Species D.1-D.2, are independent or distinct because in Species D.1 the encapsulation substrate 400A may include glass or the polymer resin. However, in Species D.2 the thin-film encapsulation layer 400B may include at least one inorganic layer and at least one organic layer. With regard to this, FIG. 2B shows first and second inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420 therebetween.
	Therefore, the Species D.1-D.2 are independent or distinct, reciting mutually exclusive characteristics as configured, used and functioned. In addition, these species are not obvious variants of each other based on the current record.


The application further contains the following patentably distinct Species:
       Species Z.1: 	Fig. 6
       Species Z.2: 	Fig. 11
       Species Z.3: 	Fig. 12
       Species Z.4: 	Fig. 13

The species of different devices, Species Z.1-Z.4, are independent or distinct because of the differences in the pixel arrangements. 
Referring to Species Z.1 (i.e., FIG. 6), a red sub-pixel Pr and a blue sub-pixel Pb may be alternately arranged in the first direction (e.g. the x-direction) in the display area DA, and green sub-pixels Pg may be arranged spaced apart from each other in the first direction with a predetermined interval. That is, the plurality of sub-pixels P may be arranged in a pentile matrix structure [0108].

Referring to Species Z.2 (i.e., FIG. 11), a red sub-pixel Pr, a green sub-pixel Pg, and a blue sub-pixel Pb may be alternately arranged in the first direction (e.g. the x-direction or the (−) x-direction) on a first row 1N. The red sub-pixel Pr, the green sub-pixel Pg, and the blue sub-pixel Pb may be alternately arranged in the first direction (e.g. the x-direction or the (−) x-direction) on also a second row 2N. Such sub-pixel arrangement may be repeated up to a predetermined row set in advance [0178].

Referring to Species Z.3 (i.e., FIG. 12), a red sub-pixel Pr, a green sub-pixel Pg, a blue sub-pixel Pb, and a green sub-pixel Pg may be alternately arranged in the first direction (e.g. the x-direction or the (−) x-direction) on a first row 1N. The blue sub-pixel Pb, the green sub-pixel Pg, the red sub-pixel Pr, and the green sub-pixel Pg may be alternately arranged on a second row 2N adjacent to the first row 1N. Such sub-pixel arrangement may be repeated up to a predetermined row set in advance [0183].

Referring to Species Z.4 (i.e., FIG. 13), a red sub-pixel Pr, a green sub-pixel Pg, a blue sub-pixel Pb, and a white sub-pixel Pw may be alternately arranged in the first direction (e.g. the x-direction or the (−) x-direction) on a first row 1N. The blue sub-pixel Pb, the white sub-pixel Pw, the red sub-pixel Pr, and the green sub-pixel Pg may be alternately arranged on a second row 2N adjacent to the first row 1N. Such sub-pixel arrangement may be repeated up to a predetermined row set in advance [0187].

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant must include an identification of the species that is elected, and a listing of all claims readable thereon, including any claims subsequently added.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. § 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893